Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kleiner et al. (EP 2677011 A1).
Regarding Claim 1, Kleiner et al. discloses an adhesive comprising a thermal-conductive filler material and a binder (Abstract) wherein the binder is suitable for forming an active chemical bond with metallic surfaces of heat-conducting components (para 0012). Given that Kleiner et al. disclose the binder forms an active chemical bond, it is clear that the binder is inherently configured to form covalent bonds as claimed. There is no disclosure in Kleiner et al. that the binder is crosslinked.
The recitation in the claims that the adhesive is “for joining a metallized ceramic substrate bearing a power-electronic assembly to a heat sink, wherein the 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Kleiner et al. discloses adhesive as presently claimed, it is clear that the adhesive of Kleiner et al. would be capable of performing the intended use, i.e. joining a metallized ceramic substrate bearing a power-electronic assembly to a heat sink, wherein the ceramic substrate bears on the heat sink, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Regarding Claim 2,.
Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartmann et al. (US 8587945 B1).
Regarding Claim 1, Hartmann et al. discloses a thermal interface material for joining heat generating electronics to heat sinks (Col 2, lines 17-25), comprising a polymeric material and thermal conductive filler (Col 2, lines 47-51), and having good adhesive strength (col 14, lines 39-43), where the polymer material is covalently bound to the substrate which is a laminate, metal, composite, ceramic or “other known material used in the construction of electronics” (Col 24, lines 18-30). While Hartmann et al. discloses that the polymer can be crosslinked, it is not required (col.6, lines 49-53).
The recitation in the claims that the adhesive is “for joining a metallized ceramic substrate bearing a power-electronic assembly to a heat sink, wherein the ceramic substrate bears on the heat sink” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed 
Regarding Claim 3, Hartmann et al. discloses all the limitations of the present invention according to Claim 1 above. Hartmann et al. further discloses the adhesive comprising a catalyst such as alkylated metals, where the metals are Al, Zr, or Ti (Col 25, lines 59-67).
Regarding Claim 4, Hartmann et al. discloses all the limitations of the present invention according to Claim 1 above. Hartmann et al. further discloses the polymeric material having an organic and reactive functional group selected from the group consisting of: amino, amide, aldehyde, ketone, carboxy, thiol, hydroxyl, epoxy, isocyanate, ester, and ether group(s) (Col 16, lines 43-60).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann et al. as applied to claim 1 above, and further in view of Tamura (US 2009/0252970 A1).
Regarding Claims 2 and 5, Hartmann et al. discloses all the limitations of the present invention according to Claim 1 above. Hartmann does not disclose the 
Tamura discloses an adhesive comprising a polymeric component, wherein the polymeric component comprises a condensation product of a metal alkoxide represented by formulas (d1) and (d2), where M represents Ti and/or Zr, and m is an integer selected from 2 to 20 (para 0027). This condensation product is helpful for enhancing hardness of the product while improving its electrical and chemical properties (para 0028).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Hartmann et al. to incorporate the teachings of Tamura to produce ad adhesive as claimed, comprising a metal alkoxide represented by formulas (d1) and (d2), where M represents Ti and/or Zr, and m is an integer selected from 2 to 20, which is a compound of hybrid-organic metal oxide and has at least one structural element selected from –Ti-O-Zr- and -Ti-O-Ti-. Doing so would produce an adhesive with enhanced hardness and improved electrical and chemical properties.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Domes (US 2013/0043593 A1) in view of Hartmann et al..
Regarding Claim 7, Domes discloses a metalized ceramic substrate that supports power semiconductor switches and is thermally and electrically coupled to a heat sink as a conventional semiconductor arrangement (para 0004).
Domes does not disclose an adhesive joining the substrate and the heat sink, the adhesive comprising: thermally conductive fillers; and a noncrosslinked binder configured to form covalent bonds with the ceramic substrate surface and/or with a surface of the heat sink
Hartmann et al. discloses a thermal interface material for joining heat generating electronics to heat (Col 2, lines 17-25), comprising a polymeric material and thermal conductive filler (Col 2, lines 47-51), and having good adhesive strength (col 14, lines 39-43), where the polymer material is covalently bound to a substrate which is a laminate, metal, composite, ceramic or “other known material used in the construction of electronics” (Col 24, lines 18-30). The thermal interface material brings the heat generating electronics components into good thermal contact with the heat removal hardware (Col 2, lines 17-25).
It would have been obvious to a person having ordinary skill in the art to modify Domes to incorporate the teachings of Hartmann et al. to use the 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 

/BETHANY M MILLER/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787